DETAILED ACTION
This is the Office action based on the 16707662 application filed December 9, 2019, and in response to applicant’s argument/remark filed on December 17, 2020.  Claims 1-13 are currently pending and have been considered below.  Applicant’s cancellation of claim 14 acknowledged	 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5 rejected under 35 U.S.C. 103 as obvious over Tadokoro et al. (U.S. PGPub. No. 20020001963), hereinafter “Tadokoro”, in view of Matsumoto et al. (U.S. PGPub. No. 20070227665), hereinafter “Matsumoto”, and as evidenced by Kim et al. (“Study on self-bias voltage induced on the substrate by r.f. bias power in a high density plasma”, Thin Solid Films 435 (2003) 288-292), hereinafter “Kim”:
--Claims 1, 4, 5: Tadokoro teaches a method of etching ([0044-0054]) comprising forming a silicon nitride layer 8a on a substrate, the silicon nitride layer 8a having a 
forming a hard mask 10a on the silicon oxide layer 3b (Fig. 4(b); [0092, 0099]), then selective etching the silicon oxide layer in a plasma chamber to form a hole through the silicon oxide layer by using a plasma comprising fluorocarbon and a dilution gas, the etching also remove a portion of the silicon nitride layer 8a at the top of the recess to form a taper angle (Fig. 5, [0213], Claim 21).        In an embodiment Tadokoro discloses that the microloading effect improves, i.e. becomes higher, as the argon gas flow increases from 400 sccm, to 600 sccm, then to 800 sccm while keeping the C5F8 and oxygen gas flow the same ([0221]).  Furthermore, the microloading effect also improves as the C5F8 and oxygen gas flow decreases from 16/18 sccm to 8/9 sccm (Fig. 7).  Thus the gas flows are result-effective variables, and one of ordinary skill in the art would be motivated, in routine experimentations, to further increase the Ar flow and decreasing the C5F8 and oxygen gas flows to improve the microloading effect.        Todokoro further teaches that the Ar gas flow is 200-1000 sccm, and that most of the etching gas is made of Ar, so much so that the etching gas flow rate may be expressed in term of the Ar flow rate ([0291]), and that the O2/C5F8 gas flow ratio may be 0.5-2.0, preferably 1-1.2 ([0293]), and that that the partial pressure of C5F8 is 0.02-0.2 Pa ([0132]).  Thus one of ordinary skill in the art would be motivated, in routine experimentations, to keep the gas flow to mostly Ar and to keep the amount of C5F8 small, such as 0.02 Pa partial pressure.5F8 partial pressure of 0.02, and a O2/C5F8 gas flow ratio of 1, which would be equivalent to a flow rate of the rare gas/flow rate of fluorocarbon gas) of about 250.        In another embodiment Tadokoro teaches that the flow rate of argon is 200-1000 cm3/min ([0127]) and the total gas flow rate is 200-1000 cm3/min ([0051]). This implies the total gas flow can be almost all argon.  One of ordinary skill in the art may select an Ar flow and a C5F8 flow such that the flow rate of the Ar gas/flow rate of C5F8 gas >250.  
        Tadokoro further teaches that the substrate is loaded on a susceptor ([0248], Fig. 1) and plasma is generated using a first RF power having a first frequency and a second RF power source having a second frequency supplied to the susceptor ([0205]), and that it is important to control the incidence ion flux and ion energy arriving at the substrate to maintain a high etching selectivity ([0219]). Tadokoro is silent about a value of the self-bias potential on the susceptor that would be inevitably formed from generating the plasma.
        Matsumoto teaches that when etching using a first RF power having a first frequency and a second RF power source having a second frequency supplied to a susceptor, an anisotropic etching with high selectivity may be advantageously performed by controlling a self-bias voltage generated on the susceptor, wherein the 
        Furthermore, Tadokoro further teaches that the RF power supplied to the susceptor may be 700W ([0266]). Kim, also directed to plasma etching a substrate using an argon plasma, teaches that the self-bias voltage may be estimated from the source RF power.  From Fig. 3 the self-bias voltage is about 200 V at a RF power of 700 W.
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that a self-bias potential of about 200 V occurs on the susceptor during the plasma etching in the invention of Tadokoro, as evidenced by Kim above.
Claims 2 and 3 rejected under 35 U.S.C. 103 as obvious over Tadokoro in view of Matsumoto as applied to claim 1 above, and further in view of Kuwabara et al. (U.S. PGPub. No. 20140116620), hereinafter “Kuwabara”,
--Claim 2: Tadokoro as modified by Matsumoto teaches the invention as above. Tadokoro further teaches that the gases are supplied to the substrate through a showerhead ([0252]), but is silent about the manner that the gas is introduced to the showerhead.
        Kuwabara, also directed to a method of plasma etching using a C5F8/O2/argon mixture ([0046]), teaches that a plurality of gases flowing through a showerhead ([0005]) 5F8/O2/argon may flow through the pipe 120, and split into a first mixture of fluorocarbon /O2/argon and a second mixture of fluorocarbon /O2/argon, wherein the first mixture and the second mixture flow into the chamber through different pipes 122 and 123 to form plasma in different gas supply zones, wherein additional fluorocarbon is added though the pipe 130 into the second mixture to change the gas ratio in the second mixture.--Claim 3: It is noted that the first mixture comprising fluorocarbon gas and argon gas is supplied from a single pipe 120. 

Claims 6 and 7 rejected under 35 U.S.C. 103 as obvious over Tadokoro in view of Matsumoto as applied to claim 1 above, and further in view of Kanarik et al. (U.S. PGPub. No. 20130119018), hereinafter “Kanarik”:--Claim 6: Tadokoro as modified by Matsumoto teaches the invention as above.  Tadokoro further teaches that the etching gas forms polymer on the substrate ([0004, 
       Kanarik, also directed to a method of plasma etching, teaches that “(a)s electronic devices become smaller and/or more complex, etching requirements such as selectivity, uniformity, high aspect ratio, aspect dependent etching, etc., have increased.  While it has been possible to perform etches on the current generation of products by changing certain parameters such as pressure, RF bias, power, etc., the next generation of smaller and/or more sophisticated products demand different etch capabilities. The fact that ions and radicals cannot be more effectively decoupled and independently controlled has limited and in some cases made it impractical to perform some etch processes to manufacture these smaller and/or more sophisticated electronic devices in some plasma processing systems” ([0005]). Kanarik then teaches a method of improving etch selectivity by pulsing the gas flows and the RF power (abstract).
       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to pulse the gas flow and/or the RF power in the invention of Tadokoro because Kanarik teaches that this would improve etch selectivity and uniformity.
        Kanarik further teaches that when pulsing a gas flow or RF power, the gas flow or RF power alternately changed from a zero value to a positive value ([0018-0019]).          Tadokoro further teaches that the etching etches through the silicon oxide layer 3b, wherein the CFx radicals in the plasma would deposit a polymer layer on layer 3b ([0219]); then further etches a portion of silicon nitride layer 8a (Fig. 5), wherein the CFx 5F8, oxygen, and argon and etching layer 3b for a period, wherein the CFx radicals in the plasma would deposit a polymer layer on layer 3b(ii) turn off the RF power, thereby extinguishing the plasma for a period alternately repeating step i) and ii) until etching through layer 3b and exposing layer 8a, then(iii) forming a plasma comprising the C5F8, oxygen, and argon and etching layer 8a for a period, wherein the CFx radicals in the plasma would deposit a polymer layer on layer 8a(iv) turn off the RF power, thereby extinguishing the plasma for a period (v) forming a plasma comprising the C5F8, oxygen, and argon and etching layer 8a for a period, wherein the CFx radicals in the plasma would deposit a polymer layer on layer 8a(vi) turn off the RF power, thereby extinguishing the plasma for a period alternately repeating step v) and vi) until a desired portion of layer 8a has been etched.        It is noted that the plasma in step (i) includes C5F8, and the plasma in step (iii) includes argon.
Claim 8 rejected under 35 U.S.C. 103 as obvious over Tadokoro in view of Matsumoto as applied to claim 1 above, and further in view of  Wang et al. (U.S. PGPub. No. 20090023294), hereinafter “Wang”.--Claim 8: Tadokoro as modified by Matsumoto teaches the invention as above.  In one embodiment Tadokoro teaches that the hard mask may be formed by etching a layer, such as a polysilicon layer, through a patterned photoresist layer ([0120, 0208]). Tadokoro is silent about other material as the hardmask layer.        Wang teaches that an Advanced Patterning Film including a photoresist layer/Bottom Antireflective Coating/ Dielectric Antireflective Coating formed on an amorphous carbon layer may advantageously be used as a stack mask to make pattern on smaller dimension ([0003, 0051]).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the Advanced Patterning Film taught by Wang as the stack mask in the invention of Tadokoro as modified by Matsumoto because Wang teaches that such stack mask would enable patterning at increasingly smaller dimension.

Claims 9-13 rejected under 35 U.S.C. 103 as obvious over Tadokoro in view of Matsumoto and Wang as applied to claim 8 above, and further in view of  Yoo et al. (U.S. PGPub. No. 20160005602), hereinafter “Yoo”:--Claims 9, 10, 11, 12, 13: Tadokoro as modified by Matsumoto teaches the invention 
forming a patterned photoresist layer 204 on the amorphous carbon layer 202 ([0019], Fig. 2A);
etching the amorphous carbon layer 202 through the patterned photoresist layer 204 by using a first plasma and a second plasma (Fig. 2B-C), wherein the second plasma comprises hydrogen and nitrogen gas ([0028]) to form a hard mask (Fig. 2C);
etching the substrate 212 through the hard mask by using any suitable etch process (Fig. 2D, [0034]).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a thick amorphous carbon layer and a plasma comprises hydrogen and nitrogen gas  as taught by Yoo to etch the amorphous carbon to form the hard mask layer in the invention of Tadokoro as modified by Matsumoto and Wang because Tadokoro is silent about a method of etching, and Yoo teaches to use such method. 
Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered as follows:--Regarding Applicant’s argument that Tadokoro teaches away from the claimed ranges, citing the C5F8 flow increasing from 8 to 16 sccm to achieve the microloading effect, this argument is not persuasive.  Fig. 7 clearly shows a complex relationship between the microloading effect and the gas flows: There is a large improvement in the microloading effect, from 60 to 90, when the C5F8 gas flow decreases from 16 to 8 sccm when the Ar flow is at 400 sccm.  On the other hand, there is a small improvement in the microloading effect, from 90 to 98, when the C5F8 gas flow increases from 8 to 16 sccm when the Ar flow is at 800 sccm.  Furthermore, for both cases of C5F8 gas flows, the microloading effect improves when the Ar flow increases.  Thus, one of ordinary skill in the art would be motivated, in routine experimentations, to decrease the C5F8 gas flow and increase the Ar flow to improve the microloading effect.      It is noted that a prior art reference is analyzed from the vantage point of all that it teaches one of ordinary skill in the art. See In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968) (“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.”) Moreover, a reference is not limited to its preferred embodiment, but must be evaluated for all of its teachings, including its teachings of non-preferred embodiments. See In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713